Citation Nr: 1739589	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a benign brain growth, to include symptoms of headaches. 


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to August 2000, March 2003 to June 2003, and from October 2005 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for migraine headaches. Jurisdiction currently rests with the RO in Montgomery, Alabama. 

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim as a benign brain growth, to include symptoms of headaches. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In February 2017, a Board hearing was held before the undersigned. A transcript of the hearing is of record.


FINDINGS OF FACT

1. Tumors, malignant, or of the brain or spinal cord or peripheral nerves are chronic diseases. 

2. The Veteran's benign brain growth, to include symptoms of headaches manifested to a compensable degree within one year of separation from service. 





CONCLUSION OF LAW

The criteria for service connection for a benign brain growth, to include symptoms of headaches are met. 38 U.S.C.A. §§ 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless. 

The Veteran contends that he developed migraines while serving in Iraq. He testified to having severe migraines about twelve to fifteen times a month. See Board hearing transcript at 7.  He also testified to being bothered by noise when he had migraines in service. Id. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system and tumors of the brain, if the disability was manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran's DD Form 214 discloses that he received the Combat Action Badge based on his Iraq service. Thus, combat service is established. In the case of any Veteran who engaged in combat with the enemy in active service, there is a relaxed standard of proof for combat-related claims. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389.

The Veteran's service treatment records reveal that the Veteran experienced headaches and that the Veteran felt that his headaches limited his ability to work in his military specialty. See DD Form 2697. 

The Veteran's last period of active military service was in January 2007. A review of the Veteran's post service medical treatment records show that in April 2007, the Veteran was diagnosed with a pituitary benign tumor after persistent headaches. See Tuscaloosa VAMC treatment records. The Veteran underwent surgery in order to remove his pituitary tumor in 2008. See Birmingham VAMC treatment records.

In October 2014, the Veteran continued to have similar headaches and he was diagnosed with benign neoplasm of pituitary gland and craniopharyngeal duct. See Brookwood Cancer Care Center Treatment Records. The Veteran underwent another surgery for his recurrent pituitary tumor. Id.  The Veteran continues to experience headaches about once or twice a week. See Board hearing transcript at 15. 

Accordingly, because a brain tumor is considered a chronic disease and such manifested to a compensable degree within the first year following separation from service, a nexus to service is presumed, and service connection is warranted. 




ORDER

Entitlement to service connection for a benign brain growth, to include symptoms of headaches, is granted. 





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


